Title: From Thomas Jefferson to the County Lieutenants of Accomac and Northampton Counties, 13 March 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council March 13th 1781

On further Consideration of the paragraph in my Letter of January 19th requiring the public Arms in the Hands of the People to be sought for and collected together we are of Opinion it will be better to dispense with it in the two Counties on the Eastern Shore. You will therefore be pleased to consider it as dispensed with. I am, &c.,

T. J.

